PER CURIAM.
In an appeal from a decree dismissing the appellant’s bill for infringement of Guyon Patent No. 1,971,560, because of invalidity,
It appearing to the court that the claims of the patent in suit, (1) disclose no invention; (2) are not sufficiently specific to comply with the requirements of § 4886 of the patent laws, 35 U.S.C.A. § 31; (3) involve merely a change of materials over articles disclosed in the prior art; and (4) disclose a mere aggregation of two old devices productive of no new joint function within the condemnation of Reckendorfer v. Faber, 92 U.S. 347, 357, 23 L.Ed. 719; Lincoln Co. v. Stewart-Warner Corp., 303 U.S. 545, 549, 58 S.Ct. 662, 82 L.Ed. 1008; and Toledo Pressed Steel Co. v. Standard Parts, Inc., 307 U.S. 350, 356, 59 S.Ct. 897, 83 L.Ed. 1334; wherefore,
It is ordered that the decree be, and it is hereby, affirmed.